             Case 1:20-cv-07246-RA Document 30 Filed 09/18/20 Page 1 of 1


                                                                        USDC-SDNY
                                                                        DOCUMENT
 UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
 -----------------------------------------------------X                 DATE FILED: 9/18/2020
 LAUREL SHIPPING LLC, FREEPOINT :
 COMMODITIES LLC, and FREEPOINT :
 COMMODITIES SINGAPORE PTE LTD. :
                                                      :
                            Plaintiffs,               :
                                                      :
          - against -                                 :
                                                      :
 RIDGEBURY KILO LLC,                                  :       Case No. 20-cv-7246 (RA)
                                                      :
                            Defendant,                :               ORDER
                                                      :
 DNB BANK ASA, RV4 FLEET                              :
 FINANCE LLC and RIDGEBURY V4                         :
 INVESTMENTS LLC,                                     :
                                                      :
                            Garnishees.               :
 -----------------------------------------------------X

 RONNIE ABRAMS, United States District Judge:

         The Court hereby schedules oral argument on the parties’ dispute regarding the Rule B

 attachment for September 22, 2020 at 2:30 PM.

         In addition, the initial conference presently scheduled for 1:45 PM today is hereby adjourned

 to October 8, 2020 at 2:45 PM. The parties shall file the joint letter and proposed case management

 plan described in the Court’s September 14, 2020 Order, Dkt. 14, no later than October 1, 2020.

         Both the oral argument and the initial conference will be held on the conference line provided

 in the Court’s September 14, 2020 Order. The conference line is open to the public.

 SO ORDERED.

Dated:      September 18, 2020
            New York, New York

                                                          Ronnie Abrams
                                                          United States District Judge
